Citation Nr: 1042414	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease due to VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to April 
1961.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from October 2002, September 2003, June 2004, 
and May 2005 rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
In October 2002, the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for coronary artery disease due to VA 
treatment.  In September 2003, the RO declined to reopen the 
Veteran's previously denied claims for service connection for a 
low back disorder and PTSD.  In June 2004, the RO declined his 
request to reopen his claims for service connection for heart and 
stomach disorders, and denied entitlement to a rating in excess 
of 30 percent for a right inguinal hernia.  In May 2005, the RO 
denied service connection for hearing loss and tinnitus.

In August 2005, the Veteran testified during a personal hearing 
at the RO and, in February 2008, he testified during a hearing 
conducted via video-conference before the undersigned Veterans 
Law Judge.  Transcripts of the hearings are of record.

In a February 2009 decision, the Board denied a rating in excess 
of 30 percent for the Veteran's service-connected right inguinal 
hernia; denied his claims for service connection for bilateral 
hearing loss and tinnitus; declined to reopen his previously 
denied claim for service connection for a low back disorder; and 
reopened his previously denied claims for service connection for 
coronary artery disease, a stomach disorder, and PTSD.  At that 
time, the Board remanded the reopened claims for service 
connection for PTSD, stomach, and heart disorders, to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further evidentiary and procedural development.  

In February 2009, the Board also remanded the matter of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
coronary artery disease due to VA medical treatment for the 
issuance of a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  A SOC was issued in March 2010, 
and a timely substantive appeal regarding this claim was received 
in April 2010.  

The Veteran appealed that part of the Board's February 2009 
decision that denied entitlement to service connection for 
bilateral hearing loss and tinnitus to the United States Court of 
Appeals for Veterans Claims (Court).  In that litigation, a Joint 
Motion for Remand was filed by the VA General Counsel and the 
appellant, averring that remand was required due to the recent 
change in case law regarding the consideration of lay evidence.  
See Davidson v. Shinseki, 581 F. 3d 1313 Fed. Cir. 2009); see 
also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  In an Order of March 
2010, the Court vacated that portion of the Board's decision that 
denied entitlement to service connection for bilateral hearing 
loss and tinnitus, and remanded the matters, pursuant to the 
Joint Motion.  A copy of the Court's Order in this matter has 
been placed in the claims file.

In a March 2010 rating decision, the RO granted service 
connection for gastroesophageal reflux disease (claimed as a 
stomach disorder including gastroenteritis and ulcers).  The RO's 
action represents a full grant of the benefits sought as to the 
Veteran's claim for service connection for a stomach disorder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required.

REMAND

In an April 5, 2010, signed statement, the Veteran's service 
representative indicated that the Veteran wanted a hearing at the 
RO before a Veterans Law Judge (Travel Board hearing).  This 
hearing must be scheduled before deciding this appeal.  38 C.F.R. 
§§ 20.700, 20.704 (2010).

The Board also notes that it appears that the RO is still in the 
process of developing the Veteran's claims for service connection 
for coronary artery disease and an acquired psychiatric disorder 
to include PTSD, as requested in the Board's February 2009 
remand.  This development should be completed on remand.
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a hearing 
before a Veterans Law Judge.

2.  Concerning the claims for service 
connection for coronary artery disease and 
for an acquired psychiatric disorder to 
include PTSD, ensure that all the 
development requested in the Board's 
February 2009 remand has been completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).-

